DETAILED ACTION
Status of the Claims
	Claim 34 is new. Claims 1-3 and 5-34 are pending in this application. Claims 11-20, 22 and 27 remain withdrawn. Claims 1-3, 5-10, 21, 23-26 and 28-34 are under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the provisional application # 63150241 filed on 02/17/2021. 
Rejections Withdrawn
	The USC 112(a) rejection over claim 24 is withdrawn per Applicant’s argument of why the instant limitation of “wherein the antiseptic composition produces active oxygen at a lower rate and for a longer time than a comparative antiseptic irrigation solution…” does not need support from the specification. Applicant argues that a comparative solution such as Oxone produces a minimum of 4.5% whereas the instant composition 
Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 112(a) – Written Description
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding instant claim 24, while Applicant’s claim recites that the instant invention produces oxygen at a lower rate and for a longer time, the instant specification does not have any data regarding this comparison. The instant specification does not compare the instant invention to a comparative antiseptic irrigation solution. A written description requirement issue generally involves the question of whether the subject matter of a claim is supported by [conforms to] the disclosure of an application as filed. If the examiner concludes that the claimed subject matter is not supported [described] in an application as filed, this would result in a rejection of the claim on the ground of a lack of written description under 35 U.S.C. 112(a) (MPEP 2163.01).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mark Wallace Squire et al (US20130209575A1, publication date: 08/15/2013, previously cited) (Hereinafter Squire). 
Applicant amended instant claim 21 by adding a new limitation of “wherein the antiseptic irrigation solution has a pH of 3.5-7.0.” This amendment resulted in removal of claim 21 and its dependent claims from this rejection. Applicant also added a new claim 34 which recites “The antiseptic composition of claim 1, wherein the antiseptic mixture, including both the matrix of the first sulfate and the first persulfate distributed in the matrix of the first sulfate, is a co-precipitate in crystalline form characterized by the molar ratio of the first sulfate to the first persulfate of at least 8:2.”
Regarding claim 1, Squire teaches “A multi-part kit system comprising” (claim 1) “KHSO5” (Potassium peroxymonosulfate) (claims 4-5) and “further additives” (claim 8) wherein the further additives are selected from “sodium sulphate” and “potassium sulphate” (K₂SO₄) (para 15) as components of “Solid part A” (meeting an antiseptic mixture including a matrix of a first sulfate; and a first persulfate distributed in the matrix of the first sulfate). Regarding the “stabilized active oxygen-generating antiseptic composition” preamble, Squire teaches “The invention relates to a multi-part kit system for the preparation of a disinfectant” (para 1) thus meeting “antiseptic composition”. Squire also teaches “a considerable stability in terms of only slow loss of peroxidic oxygen (active oxygen) and a low or even negligible tendency to develop unwanted precipitate” (para 4) as well as “peroxide decomposition stabilizers” (para 8) thus meeting “stabilized”. Squire also evidences release of oxygen (para 89). Regarding the instant limitation of “wherein the antiseptic composition is characterized by a molar ratio of the first sulfate to the first persulfate of at least 8:2”, Squire teaches “The solid part A of the multi-part kit system of the present invention comprises 10 to 80 wt. %” (para 10) and “up to 80 wt. %” (para 15) for potassium sulphate. The instantly disclosed range of at least 8:2 molar ratio range of first sulfate to the first persulfate overlaps with the “up to 80 wt. %” (potassium sulphate, first sulfate) and “10 to 80 wt. %” (potassium peroxymonopersulfate, first persulfate). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I). Regarding the instant limitation of “wherein the matrix is a solid matrix”, Squire teaches “Solid part A” (claim 1) which comprises the first sulfate and first sulphate. 
Regarding claims 2-3 and 5-8, Squire teaches as discussed above. 
Regarding claim 9, Squire teaches “the solid part A may be in the form of a flowable powder or it may take the form of pellets or tablets, for example” (para 9) which meets the claim limitation of “crystalline matrix” since the instant specification clarifies this limitation as “Precipitate formed during this process may be dried to yield the antiseptic mixture in crystalline form” (para 32). 
Regarding claim 10, Squire doesn’t specifically address the homogeneity of the persulfate component in its disinfectant composition, however, since it is the main (active) ingredient, it is expected that, absent evidence of the contrary, the persulfate is homogenously distributed when it is in the composition. 
Regarding claim 34, Squire teaches as discussed above. Squire also teaches solid part A as powder (claim 3). Squire teaches “The solid part A may be prepared by mixing, in particular powder blending, all the required constituents.” (para 26). Thus, absent evidence of the contrary, these constituents meet the “crystalline form” limitation. Regarding the “co-precipitate” limitation, this is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113 I). Whether the constituents are a co-precipitate or not, this does not limit the structure of the composition. Thus, even though Squire is silent on the constituents being a co-precipitate, the instant invention is obvious over Squire teachings. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Squire and achieve the instant invention. While the specific embodiments of Squire do not disclose the instantly claimed molar ratio ranges for the sulfate and persulfate, the specification of Squire teach overlapping ranges which would lead one of ordinary skill in the art to achieve the instant invention with a reasonable expectation of success. This is especially true since the Applicant has not provided results regarding evidence of criticality for the instantly claimed ranges. 

Claims 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mark Wallace Squire et al (US20130209575A1, publication date: 08/15/2013, previously cited) (Hereinafter Squire) and Ali Razavi (US9468654B1, publication date: 10/18/2016, previously cited) (Hereianfter Razavi).
Applicant amended instant claim 21 by adding a new limitation of “wherein the antiseptic irrigation solution has a pH of 3.5-7.0.” This amendment resulted in removal of claim 21 and its dependent claims from this rejection.
Regarding claims 28-33, Squire teaches “The disinfectant prepared according to the process described hereinabove is reliably effective against a large number of germs, in particular, pathogenic germs including bacteria, viruses, spores, yeasts, fungi and algae. It may be used for different disinfecting purposes, for example… in the medical or surgery sector… Application methods include fogging (wherein fogging includes spraying and atomization), wiping, brushing, dipping and rinsing to name only the most common methods” (para 63). These teachings motivate the Squire composition to be applied to a medical/surgical material such as a fabric (via dipping). That being said, Squire does not directly teach an antiseptic article which is instantly claimed. 
Regarding claim 28, Razavi teaches “A biodegradable fabric is disclosed which includes a polymerized structure of a triple salt proxy functional group and at least one amino acid functional group” (abstract), meeting “antiseptic article” limitation. 
Regarding claim 29, Razavi teaches “The drug delivery layer may be applied to cover continuously the entire surface of a fabric” (C4 lines 39-41) as well as “Top coating synthetic or natural fabrics with the drug delivery composition may form a drug delivery layer which is biodegradable and which may be consumed during the duration of a healing process” (C4 lines 24-27) interpreted to meet “wherein the surface is an external surface of the article and the antiseptic coating formed from the stabilized active oxygen-generating antiseptic composition is present” limitation. 
Regarding claim 30, Razavi teaches as discussed above. Razavi’s teaching of “The drug delivery layer may be applied to cover continuously the entire surface of a fabric” is interpreted to yield a “monolayer”.
Regarding claim 31, absent evidence of the contrary, Razavi’s application teachings would yield a covalent and/or ionic bond on the surface of the material the Squire composition would be applied to. Additionally, Razavi teaches “In one embodiment, a biodegradable fabric includes the polymerized structure of a triple salt proxy functional group and at least one amino acid functional group having rubber-like characteristics” (C4 lines 13-16) wherein “polymerized” language is interpreted to comprise at least covalent or ionic bonding between the surface of the material and the composition. 
Regarding claim 32, Razavi teaches article forms such as “hyaluronic acid-based fabric, including, but not limited to, non-woven fabric and scaffold fabric, non-woven fabric, polyurethane foam fabric, polyolefin fabric, cotton-based fabric, semi-permeable fabric, silicone-based fabric, foam fabric, alginate fabric, hydrogel fabric, hydrocolloid fabric, capillary action fabric, hydrofiber fabric, carbon/charcoal-enriched fabric, honey enriched fabric, silver impregnated fabric, biodegradable fabric, wound dressing fabric in single or multilayered composite forms, any other fabrics that are currently being used for wound dressing, and combinations thereof” (C4 lines 27-39). Many of these articles are interpreted to have continuous porous substrate (such as semi-permeable fabric, hydrofiber fabric or hydrogel fabric) wherein “the surface is an internal continuous surface of the continuous porous substrate in fluid communication with an external surface of the article”. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Squire and Razavi and achieve the instant invention. As discussed above, Squire motivates using its composition in the medical or surgery setting via methods such as dipping. Razavi merely provides additional teachings regarding how that would be achieved. Razavi also motivates using amino acids, teaching “wherein the composition further comprises amino acid health benefits” (claim 13) which encompass health-related properties such as, but not limited to, stopping or reducing inflammation of the wound, replacing or repairing damaged cells at the wound, stimulating cells to synthesize extracellular matrix, stimulating cells to synthesize collagen, and combinations thereof” (C2 lines 36-41). Razavi also aims to “provide and deliver multifunctional compounds with a broad spectrum of wound healing properties to a wound site that overcomes some or all of these and other drawbacks that currently exist in wound healing” (C1 lines 50-54). Thus, one would combine the teachings of Squire and Razavi with a reasonable expectation of successfully achieving a superior antiseptic product. 
New Rejections
Applicant amended instant claim 21 by adding a new limitation of “wherein the antiseptic irrigation solution has a pH of 3.5-7.0.” This amendment is imported from the instant specification meaning there was no pH limitation in the prior claim set. This amendment warranted new search and consideration for claim 21. An examiner cannot be expected to foresee whether or how an applicant will amend a claim to overcome a rejection except in very limited circumstances (e.g., where the examiner suggests how applicant can overcome a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph) (MPEP 706.07(a)). 
Claims 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mark Wallace Squire et al (US20130209575A1, publication date: 08/15/2013, previously cited) (Hereinafter Squire) and Paul J. Rucinski (US7959617B2, publication date: 06/14/2011) (Hereinafter Rucinski). 
Regarding claim 21, Squire teaches as discussed above. Regarding the “solution” limitation, Squire teaches “liquid part B” (claim 1) and “A process for the preparation of a RTU disinfectant comprising mixing all parts of the multi-part kit system of claim 1 and water” (claim 15) which would result in a solution comprising a solvent (water) in which the stabilized active oxygen-generating antiseptic composition is dispersed. 
Regarding claim 23, Squire teaches “The disinfectant itself made by mixing the parts of the multi-part kit system and water is distinguished by a considerable stability in terms of only slow loss of peroxidic oxygen (active oxygen)” (para 4) indication slow release of oxygen. Squire also provides active oxygen present at least at 48 hours (para 91). Absent evidence of the contrary, it is interpreted such that Squire would produce “active oxygen for at least 72 hours following dispersal of the antiseptic composition in the solvent”. 
Regarding claim 24, the claim comprises no functional limitations. This claim also has no support from the specification and is further discussed in the 112(a) rejection above. 
Regarding claim 25, absent evidence of the contrary, the oxygen being produced by the Squire invention comprises singlet oxygen. 
Regarding claim 21, Squire teaches a pH ranging from 2.44 to 2.68 (para 92 to 93) as well as ranging from 7.75 to 8.21 (para 96). Squire also teaches solid pH-modifiers (claim 13). That said, Squire does not specifically teach “a pH of 3.5-7.0.”
Regarding claim 21, Rucinski teaches highly effective methods and devices for convenient and effective wound irrigation (abstract). Rucinski teaches “wherein the pH of the irrigation solution is between pH 5.5 and pH 7.0.” (claim 6).
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Squire and Rucinski and achieve the instant invention. Squire teaches “The disinfectant prepared according to the process described hereinabove is reliably effective against a large number of germs, in particular, pathogenic germs including bacteria, viruses, spores, yeasts, fungi and algae. It may be used for different disinfecting purposes, for example… in the medical or surgery sector… Application methods include fogging (wherein fogging includes spraying and atomization), wiping, brushing, dipping and rinsing to name only the most common methods” (para 63). Ruckinski teaches “Irrigation is the most commonly used procedure for cleansing of open contaminated wounds.” (C3 lines 13-14) and the invention is directed to provide “novel and highly effective methods and devices for efficient delivery of one or more medications or other active ingredients to a target site in a patient” (C4 lines 3-6). Ruckinski also teaches “Advantageously, the irrigation solution of the subject invention is effective in combating infection, even when organic materials (including blood, desired tissue, and/or dirt and debris) are present. Of course, such materials are present in all skin wounds.” (C5 lines 54-58). Thus, since Squire teaches that its disinfectant can be used in the medical and surgery sector and Ruckinski provides specific teachings in regards to how to achieve that via irrigation, a person of ordinary skill in the art would incorporate the teachings of Ruckinski into the teachings of Squire with a reasonable expectation of successfully achieving a disinfectant composition. Of note, Squire also teaches pH modifiers which is discussed above which would achieve the instantly claimed pH range via routine optimization by relying on the teachings of Ruckinski. It is totally within the skill of an ordinary skill in the art to modify the relatively harsh pH ranges taught in the specific embodiments of Squire (either too acidic or too basic) for a formulation that is to be used to treat human skin/wounds which have a pH closer to neutral pH (7). 

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mark Wallace Squire et al (US20130209575A1, publication date: 08/15/2013, previously cited) (Hereinafter Squire), Ali Razavi (US9468654B1, publication date: 10/18/2016, previously cited) (Hereianfter Razavi) and Paul J. Rucinski (US7959617B2, publication date: 06/14/2011) (Hereinafter Rucinski).
Regarding claim 21, Squire teaches as discussed above.
Regarding claim 21, Squire teaches a pH ranging from 2.44 to 2.68 (para 92 to 93) as well as ranging from 7.75 to 8.21 (para 96). Squire also teaches solid pH-modifiers (claim 13). That said, Squire does not specifically teach “a pH of 3.5-7.0.”
Regarding claim 26, Squire does not teach “further including dispersed amino acid in the solvent”. 
Regarding claim 21, Rucinski teaches highly effective methods and devices for convenient and effective wound irrigation (abstract). Rucinski teaches “wherein the pH of the irrigation solution is between pH 5.5 and pH 7.0.” (claim 6).
Regarding claim 26, Razavi teaches “A composition comprising a triple salt proxy functional group and at least one amino acid functional group, wherein the triple salt proxy functional group is K+HSO5-“ (claim 1). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Squire, Razavi and Ruckinski and achieve the instant invention. As discussed above, Squire motivates using its composition in the medical or surgery setting. Razavi merely provides additional teachings regarding how that would be achieved. Razavi also motivates using amino acids, teaching “wherein the composition further comprises amino acid health benefits” (claim 13) which encompass health-related properties such as, but not limited to, stopping or reducing inflammation of the wound, replacing or repairing damaged cells at the wound, stimulating cells to synthesize extracellular matrix, stimulating cells to synthesize collagen, and combinations thereof” (C2 lines 36-41). Razavi also aims to “provide and deliver multifunctional compounds with a broad spectrum of wound healing properties to a wound site that overcomes some or all of these and other drawbacks that currently exist in wound healing” (C1 lines 50-54). Ruckinski teaches “Irrigation is the most commonly used procedure for cleansing of open contaminated wounds.” (C3 lines 13-14) and the invention is directed to provide “novel and highly effective methods and devices for efficient delivery of one or more medications or other active ingredients to a target site in a patient” (C4 lines 3-6). Ruckinski also teaches “Advantageously, the irrigation solution of the subject invention is effective in combating infection, even when organic materials (including blood, desired tissue, and/or dirt and debris) are present. Of course, such materials are present in all skin wounds.” (C5 lines 54-58). Thus, one would combine the teachings of Squire, Razavi and Rucinski with a reasonable expectation of successfully achieving a superior antiseptic product. 
Response to Arguments
Regarding the 35 USC § 112(a) rejection over claim 24, Applicant argues the following:
“Paragraph [0037] of the Specification discloses that antiseptic irrigation solutions according to embodiments of the present Application may produce active oxygen for a period of at least 72 hours and that the antiseptic irrigation solutions may produce active oxygen at a concentration of 0.0 1-1% based on the total antiseptic composition. Potassium peroxymonosulfate triple salt, particularly under the DuPontTM tradename OXONE* is well known in the art. A person having ordinary skill in the art would be aware that potassium peroxymonosulfate triple salt produces active oxygen at a concentration greatly in excess of the 0.0 1-1% described in paragraph [0037]. Specifically, potassium peroxymonosulfate triple salt is known to produce an active oxygen concentration at a minimum of 4.5% (more than four-fold higher than the upper limit described in paragraph [0037]). See, e.g., the 2008 DuPontTM OXONE®      Technical    Sheet   which    is   widely   available, for   example,    at 
http://www.waterguardine.com/files/90708730.pdf. The disclosures of paragraph  [0037] substantiate, relative  to the  well-known  active  oxygen  concentration  of potassium peroxymonosulfate triple salt, that the instant invention may produce oxygen at a lower rate than a comparative antiseptic irrigation solution having an equal amount (molar) of potassium peroxymonosulfate triple salt. Further, it would be expected by a person having ordinary skill in the art that an antiseptic composition producing active oxygen at a more than four-fold lower rate would also produce active oxygen for a longer time given the slower depletion of the potential active oxygen pool.”
	This argument is acknowledged but not found persuasive. While the Applicant provides convincing arguments for “wherein the antiseptic composition produces active oxygen at a lower rate” “than a comparative antiseptic irrigation solution”, Applicant’s arguments do not overcome the rejection due to the “for a longer time than a comparative antiseptic irrigation solution”. Applicant does not point at a teaching in regards to this limitation but merely recites “it would be expected by a person having ordinary skill in the art that an antiseptic composition producing active oxygen at a more than four-fold lower rate would also produce active oxygen for a longer time given the slower depletion of the potential active oxygen pool.” For this to be true, Applicant needs to also provide evidence that oxygen is the is the limiting reactant in the chemical reaction that takes place. This is not demonstrated in the instant specification, thus, just because the instant invention produces oxygen at a lower rate than a comparative composition, that does not mean that the instant invention will last longer for the oxygen release. 
	Regarding the 35 USC § 103 rejection over claims 1-3, 5-10, 21, and 23-25 over Squire, Applicant argues the following:
	“With respect to claim 1, the Applicant submits that this claim recites claim features which are neither disclosed nor suggested by the proposed combination of references. Specifically, it is noted that claim 1 recites, inter alia, a "stabilized active oxygen-generating antiseptic composition" which comprises an antiseptic mixture including, inter alia, a matrix of a first sulfate which is a solid matrix. The Patent Office has correctly determined that the recitation that the active oxygen-generating composition is an "antiseptic composition" and is "stabilized" are claim features. Office Action at p. 5. The Patent Office looks to Squire as teaching a multi-part kit system for the preparation of a disinfectant citing paragraph [0001] of Squire to meet the claim feature of a "antiseptic composition." The Patent Office further looks to Squire as teaching that "a considerable stability in terms of only slow loss of peroxidic oxygen (active oxygen) and a low or even negligible tendency to develop unwanted precipitate" citing paragraph [0004] of Squire as well as "peroxide decomposition stabilizers" citing paragraph [0008] of Squire, which the Patent Office concludes meets the claim feature of "stabilized." Office Action at p. 5. 
However, there is a distinction between the kit system for preparing a disinfectant taught by Squire and the actual disinfectant taught by Squire. The Patent Office focuses its analysis of Squire exclusively on solid part A of Squire, including relying on solid part A of Squire as disclosing "wherein the matrix is a solid matrix." Office Action at p. 5. However, Squire does not disclose or suggest that solid part A is itself a disinfectant. Rather, Squire explicitly discloses that the disinfectant of Squire is formed by the mixing of solid part A with liquid part B and water, and that the resulting disinfectant is an aqueous solution. Squire at paragraph [0009]. As such, it is incorrect to state that Squire discloses or suggests an antiseptic composition which has a matrix of a first sulfate which is a solid matrix as recited in claim 1, because in the disinfectant of Squire, the first sulfate is dissolved in an aqueous solution. As such, because Squire does not disclose an antiseptic composition which has a matrix of a first sulfate which is a solid matrix, the Patent Office has not established a prima facie case of obviousness with respect to claim 1. 
Further, Squire does not disclose an active oxygen-generating antiseptic composition having a solid matrix of the first sulfate which is stabilized. As discussed in the prior Office Action Response, the active oxygen-generating antiseptic composition (whether the antiseptic mixture, the antiseptic polymer, or both) is stabilized at a sulfate to persulfate deviating from the sulfate to persulfate ratio of triple salt. The considerable stability for a disinfectant disclosed by Squire in paragraph [0004], however, is explicitly for the aqueous solution disinfectant made by mixing solid part A and liquid part B with water, at which point there is not any solid matrix present. Squire at paragraphs [0004] and [0009]. 
With regard to the peroxide decomposition stabilizers referenced by the Patent Office on page 5 of the Office Action, it is noted that cited paragraph [0008] does not discuss any such peroxide decomposition stabilizers. Further, while Squire does in fact disclose peroxide decomposition stabilizers elsewhere, the only description of such peroxide decomposition stabilizers is transition metal sequestering agents. Squire at paragraphs [0015] and [0062]. Given the name "peroxide decomposition stabilizer" as well as the description of "transition metal sequestering agent," a person having ordinary skill in the art could only surmise that the peroxide decomposition stabilizers disclosed by Squire operate by sequestering peroxides formed from the decomposition of triple salt in Squire's disinfectant solution rather than stabilizing the antiseptic composition itself. Further, there is no basis by which a person having ordinary skill in the art would understand the presence of a peroxide decomposition stabilizer which is a transition metal sequestering agent to have any stabilizing effect on solid part A of Squire, where no peroxide is present.”
	This argument is acknowledged but not found persuasive. The fact that Squire refers to the combination of both parts A and B as a disinfectant does not tach away from solid part A of Squire to structurally meet the limitations of the instant invention. It is abundantly clear from Squire that the peroxy compound is the compounds with disinfecting properties, making solid part A a disinfectant. Squire teaches “peroxy biocide” (para 4) and biocide means a substance that destroys living things. Just because Squire adds a liquid part B to make a multi-part kit system does not away from a solid disinfectant composition. The next issue is that Applicant argues that solid part A of Squire is not stable without part B because Squire teaches “The disinfectant itself made by mixing the parts of the multi-part kit system and water is distinguished by a considerable stability in terms of only slow loss of peroxidic oxygen (active oxygen) and a low or even negligible tendency to develop unwanted precipitate.” (para 4) and only discloses stabilization agents as a constituent of part B. Of note, Applicant argued in the past regarding the stability of the instant invention by reciting “as disclosed in paragraph [0071] of the Specification, testing indicated that even which dissolved in an aqueous solution, the antiseptic polymer of a stabilized oxygen- generating antiseptic solution was stable and delivered active oxygen for 5 hours continuously for different concentrations, and as disclosed in paragraph [0037] of the Specification, an antiseptic irrigation solution may produce active oxygen for a period of at least 72 hours.” (Remarks filed on 06/22/2022). This is the same stability rationale that is provided by Squire. In regards to the stability prior to being added to an aqueous solution, the burden is on the Applicant to prove that Squire’s solid part A is not stable. There is no indication for how the solid part A of Squire is less stable compared to the instant solid composition. Applicant’s arguments against claim 21 and its dependent claims are moot since those claims are removed from the rejection. 
	Regarding the 35 USC § 103 rejection over claims 21, 26 and 28-33 over Squire and Razavi, Applicant argues the following:
	“With regard to claim 28, the Patent Office looks to Squire as disclosing that the disinfectant of Squire may be applied to articles to disinfect the articles but admits that "Squire does not direct teach an antiseptic article which is instantly claimed." Office Action at p. 7. To address this deficiency, the Patent Office looks to Razavi as disclosing a biodegradable fabric which includes a polymerized structure of a triple salt proxy functional group and at least one amino acid function group, which the Patent Office states meets the "antiseptic article" limitation. The Patent Office argues that it would have been obvious to combine the teachings of Squire and Razavi because "Squire motivates using its composition in the medical or surgery setting via methods such as dipping" and "Razavi merely provides additional teaching regarding how that would be achieved." Office Action at pp. 8-9. 
The Applicant respectfully submits that the proposed combination of references misconstrues the nature of each disclosure and does not disclose or suggest every claim feature of claim 28. As discussed above, the disinfectant of Squire is an aqueous solution. Squire does not disclose or suggest that the aqueous disinfectant solution thereof could be disposed on an article in any manner other than as a transitory disinfectant treatment. Squire does not disclose or suggest than any residue remaining from the aqueous disinfectant solution thereof could or would have any antiseptic properties so as to make the article to which it was applied an antiseptic article. Further, it is unclear in what manner the Patent Office is relying on Razavi to modify Squire. On page 7 of the Office Action, the Patent Office admits that Squire does not teach an antiseptic article but looks to Razavi as teaching a fabric that has a polymerized structure of a triple salt proxy function group and at least one amino acid functional group. It appears that the Patent Office is implying that it would be obvious to take the aqueous disinfectant solution of Squire and react it with amino acids to form a polymerized structure, but this is not explicitly explained if that was the Patent Office's intention. If so, it must be noted that in addition to triple salt, the aqueous disinfectant solution of Squire also includes 0.1-10 wt% LiCI, NaCI, or KCl, 1-20 wt% H2N(CH2)nSO3H inorganic acid, 0-20 wt% nonionic surfactant, 3.6-20 wt% amphoteric surfactant, and 0.5-20 wt% of a substituted ammonium compound, in addition to water and optional additional components. Squire at paragraph [0005]. There is no teaching, suggestion, or motivation to attempt to polymerize the aqueous disinfectant solution of Squire with amino acids, and even if there were, there would be no reasonable expectation of success in doing so given the vastly different formulations being polymerized in Squire versus Razavi. 
Further, the resulting polymerized material, if one could be formed from the aqueous disinfectant solution of Squire, would not be a matrix of a first sulfate and a first persulfate distributed in the matrix of the first sulfate where the antiseptic composition is characterized by a molar ratio of the first sulfate to the first persulfate of at least 8:2, which is the elected species under examination. There is also no reason to believe that the resulting polymerized material would be applicable to the unelected species of an antiseptic polymer formed by the reaction of a second sulfate, a second persulfate, and amino acid in a reaction solution having a molar ratio of the second sulfate to the second persulfate of at least 6:4 and a molar ratio of the amino acid to the second sulfate and the second persulfate combined of 1:2 to 2:1. As such, even if there was a reason to combine the references, and even if there were a reasonable expectation of success (both are untrue), the resulting product would not meet each and every claim feature of claim 28.”
	This argument is acknowledged but not found persuasive. First, Applicant does not provide a convincing argument for why Squire composition cannot be applied to a Razavi article such as a fabric. Applicant argues that this isn’t achievable since Squire discloses an aqueous composition. In contrast to this argument, the instant specification teaches “the stabilized active oxygen-generating antiseptic composition in the form of a monolayer coating may be applied to the surface of an article using conventional coating techniques and apparatuses. Suitable coating techniques for use in the in the invention include, but are not limited to, dipping, brushing, and spraying. In one embodiment, an article is dipped into a solution of the stabilized active oxygen-generating antiseptic composition to form a monolayer coating on the article surface, and then the coated article is dried.” (para 49 of instant specification) which is similar if not identical to the rationale provided by the Examiner. Next, contrary to what Applicant argues, Examiner did not imply “that it would be obvious to take the aqueous disinfectant solution of Squire and react it with amino acids to form a polymerized structure”. A reaction to form a polymerized structure is neither instantly claimed nor is being considered by the Examiner. As the Applicant correctly points out, amino acid reaction limitation in instant claim 21 is unelected species and is not considered. However, due to the way the instant claims are structured (claim 26 reciting “The antiseptic irrigation solution of claim 21, further including dispersed amino acid in the solvent” and there is a solvent in the elected species in claim 21), the limitation that is being considered is merely adding dispersed amino acid. Thus, Applicant’s arguments about why a polymerized material would not be achieved by combining Squire and Razavi as well as arguments regarding the unelected species are moot. 
Conclusion
No claims are allowed. 
Applicant's amendment to claim 21 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613       

/MARK V STEVENS/Primary Examiner, Art Unit 1613